



EXHIBIT 10.41


EVERTEC, INC.
2013 EQUITY INCENTIVE PLAN
SPECIAL RETENTION GRANT
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (together with the Vesting Schedule
(defined below), this “Agreement”) is made as of this 20th day of November, 2017
(the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and you (the
“Participant”). Defined terms used but not otherwise defined herein will have
the meanings attributed to them in the Plan (defined below).


W I T N E S S E T H


WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);


WHEREAS, the Participant may be an executive of the Company who has a valid
Employment Agreement (the “Executive Employment Agreement”) that has been
approved and authorized by the Board of Directors or the Compensation Committee
of the Company.


WHEREAS, in connection with the Participant’s service as an employee of the
Company or any of its Affiliates and Subsidiaries (the “Employment”), the
Company desires to grant Restricted Stock Units (“RSUs”) to the Participant (the
“Award”), subject to the terms and conditions of the Plan and this Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:


1.
Grant of RSUs. In consideration of the Employment, the Company will grant to the
Participant the number of RSUs set forth in the vesting schedule attached hereto
as Exhibit A (the “Vesting Schedule”). Each RSU represents the unfunded and
unsecured promise of the Company to deliver to the Participant one share of
common stock, par value $.01 per share, of the Company (the “Common Stock”) on
the Settlement Date (as defined in Section 6 hereof).



2.
Purchase Price. The purchase price of the RSUs shall be deemed to be zero U.S.
Dollars ($0) per share.



3.
Vesting. The RSUs shall vest and become non-forfeitable on the dates established
in the Vesting Schedule (each such date, a “Vesting Date”), provided that the
Participant is actively carrying out his or her duties in connection with the
Employment at all times from the Date of Grant through each respective Vesting
Date.



4.
Termination.



(a)
In the event of the Participant’s Disability (defined below) or in the event the
Employment is terminated (i) by the Company without Cause (defined below); or
(ii) due to the Participant’s death; or (iv) if the Participant has an Executive
Employment Agreement, by the Participant for Good Reason; or (v) at the end of
the applicable employment term due to the Company’s non-renewal of the
Participant’s Employment Agreement, all of the RSUs that have not become vested
as of the date of Disability or the Termination Date (defined below), as
applicable, shall automatically vest, conditioned on the Participant executing a
general release of claims related to or arising from Participant’s Employment or
Termination with the Company, in a form acceptable to the Company.

(b)
In the event the Employment is terminated (i) by the Company for Cause; or (ii)
due to the Participant’s voluntary resignation, all of the RSUs that have not
become vested as of the Termination Date shall automatically be forfeited.



(c)
Unless otherwise approved by the Compensation Committee of the Company, the
Participant must be a “bona fide resident” of Puerto Rico (as defined by the
United States Internal Revenue Service) at all times from the Date of Grant
through each respective Vesting Date (the “Residency Requirement”). If the
Participant ceases to meet the Residency Requirement at any time, all of the
RSUs that have not become vested shall automatically be forfeited. The Company’s
General Counsel and Head of Human Resources shall have sole responsibility to
make the determination that a Participant has not fulfilled his or her Residency
Requirement.

(d)
For purposes of this Section 4:



“Cause” has each of the following meanings, the Participant’s (i) commission of
a felony or a crime of moral turpitude; (ii) engaging in conduct that
constitutes fraud, bribery or embezzlement; (iii) engaging in conduct that
constitutes gross negligence or willful misconduct that results or could
reasonably be expected to result in harm to the Company’s business or
reputation; (iv) continued willful failure to substantially perform the duties
assigned the Participant as part of his or her Employment; (v) breach of the
Company’s Employee Manual (including the Company’s Code of Ethics, as each of
which





--------------------------------------------------------------------------------





are in effect from time to time); (vi) breach of the restrictive covenants set
forth in Section 7; and (vii) any other action defined as Cause under the
Participant’s Executive Employment Agreement, if applicable.


“Disability” has the following meaning: the Participant’s inability to perform
the Employment by reason of any medically determinable physical or mental
impairment for a period of 6 months or more in any 12 month period.


“Good Reason” is defined in the Participant’s Executive Employment Agreement, if
applicable.


“Termination Date” is the date the Participant’s Employment is terminated under
the circumstances set forth in (a) or (b) above.


5.
Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the
Settlement Date (as defined in Section 6 below) -- provided that the date on
which stockholders of record are determined for purposes of paying a cash
dividend on issued and outstanding shares of the Common Stock falls after the
Date of Grant -- the Participant shall receive on the Settlement Date or at the
next payroll payment either: (a) a number of Shares having a Fair Market Value
on the Vesting Date equal to the aggregate amount of the cash dividends paid by
the Company on a single share of the Common Stock, multiplied by the number of
RSUs that are settled on the Settlement Date; or (b) a lump sum cash payment
equal to the aggregate amount of the cash dividends paid by the Company on a
single share of the Common Stock, multiplied by the number of RSUs that are
settled on the Settlement Date ((a) or (b) as applicable, the “Dividend
Payment”); provided, however, that in the case of (a), any partial Share
resulting from the calculation will be paid in cash.



6.
Settlement. Within 75 days following the day any RSUs are vested in accordance
with the terms and conditions of this Agreement (the “Settlement Date”), the
Company shall (a) issue and deliver to the Participant one share of Common Stock
for each vested RSU (the “Shares”) and enter the Participant’s name as a
shareholder of record or beneficial owner with respect to the Shares on the
books of the Company; and (b) calculate the Dividend Payment. The Participant
agrees that the Company may deduct from the Dividend Payment any amounts owed by
the Participant to the Company with respect to any whole Share issued by the
Company to the Participant to cover any partial Share resulting from the
settlement process.

7.
Restrictive Covenants.



(a)
The Participant hereby acknowledges that he or she is familiar with the
Confidential Information (defined below) of the Company and its Affiliates and
Subsidiaries. The Participant acknowledges and agrees that the Company would be
irreparably damaged if the Participant were to provide services to any person
competing with the Company or any of its Affiliates or Subsidiaries or engaged
in a Similar Business (defined below) and that such competition by the
Participant would result in a significant loss of goodwill by the Company.
Therefore, the Participant agrees that the following are reasonable
restrictions:



(i)
Similar Business: In consideration of the Award, during the Employment and for a
term of twelve (12) months after the Termination Date, the Participant shall
not, directly or indirectly, engage in Similar Business services or activities
within the Commonwealth of Puerto Rico; provided, that nothing herein shall
prohibit the Participant from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation which is publicly traded so long
as the Participant has no active participation in the business of such
corporation.



(ii)
Clients: In consideration of the Award, for a period of twelve (12) months after
the Termination Date, the Participant shall not, directly or indirectly, solicit
or provide, without the express written consent from the Company, any service
for any Client (defined below), such as those Similar Business services or
activities provided by the Participant during the Employment.



(b)
In consideration of the Award, during the Employment and ending twelve (12)
months after the Termination Date, the Participant shall not directly, or
indirectly through another person, (i) induce or attempt to induce any employee,
representative, agent or consultant of the Company or any of its Affiliates or
Subsidiaries to leave the employ or services of the Company or any of its
Affiliates or Subsidiaries, or in any way interfere with the relationship
between the Company or any of its Affiliates or Subsidiaries and any employee,
representative, agent or consultant thereof or (ii) hire any person who was an
employee, representative, agent or consultant of the Company or any of its
Affiliates or Subsidiaries at any time during the twelve-month period
immediately prior to the date on which such hiring would take place. No action
by another person or entity shall be deemed to be a breach of this provision
unless the Participant directly or indirectly assisted, encouraged or otherwise
counseled such person or entity to engage in such activity.








--------------------------------------------------------------------------------





(c)
For purposes of this Section 7:



(i)
“Client” shall mean any person or entity that was a client or customer of the
Company as of the Termination Date and for whom the Participant provided any
services on behalf of the Company or any of its Affiliates or Subsidiaries at
any time, during the term of five (5) years prior to the Termination Date.

(ii)
"Similar Business" shall mean the same or substantially the same business
activity or activities performed or engaged by the Participant for, or on
behalf, of the Company.

(d)
If there is any inconsistency between this clause 7 and the Participant’s
Executive Employment Agreement, the relevant provisions of the Executive
Employment Agreement shall supersede and will be deemed incorporated herein.

8.
Taxes. Unless otherwise required by applicable law, on the Settlement Date, (a)
the Shares and the Dividend Payment will be considered ordinary income for tax
purposes and subject to all applicable payroll taxes; (b) the Company shall
report such income to the appropriate taxing authorities as it determines to be
necessary and appropriate; (c) the Participant shall be responsible for payment
of any taxes due in respect of the Shares and the Dividend Payment; and (d) the
Company shall withhold taxes in respect of the Shares and the Dividend Payment
(a “Tax Payment”); provided, however, that the Participant may elect, subject to
the Company's approval in its sole discretion, to satisfy his or her obligation
to pay the Tax Payment by authorizing the Company to withhold from any Shares
otherwise to be delivered to the Participant, a number of whole shares of Common
Stock having a Fair Market Value equal to the Tax Payment (i.e., a “cashless
exercise”). If the Participant fails to pay any required Tax Payment, the
Company may, in its discretion, deduct any Tax Payments from any amount then or
thereafter payable by the Company to the Participant and take such other action
as deemed necessary to satisfy all obligations for the Tax Payment (including
reducing the number of Shares delivered on the Settlement Date). The Participant
agrees to pay the Company in the form of a check or cashier’s check any overage
of the Tax Payment paid by the Company as a result of making whole any partial
Share issued through a cashless exercise. Furthermore, the Participant
acknowledges and agrees that the Participant will be solely responsible for
making any Tax Payment directly to the appropriate taxing authorities should the
Participant opt not to satisfy his or her Tax Payment through a cashless
exercise.



9.
Rights as Stockholder. Upon and following the Settlement Date (but not before),
the Participant shall be the record or beneficial owner of the Shares unless and
until such Shares are sold or otherwise disposed of, and, if a record owner,
shall be entitled to all rights of a stockholder of the Company (including
voting rights).



10.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the Commonwealth of Puerto Rico applicable to contracts to be
performed therein.



11.
Notice. Every notice or other communication relating to this Agreement shall be
made in writing and the notice, request or other communication shall be deemed
to be received upon receipt by the party entitled thereto. Any notice, request
or other communication by the Participant should be delivered to the Company’s
General Counsel.



12.
Miscellaneous. This Agreement and the Plan contain the entire agreement between
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless in writing and signed by the parties hereto. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company and any person or persons who shall, upon the death of
the Participant, acquire any rights hereunder in accordance with this Agreement
or the Plan. The terms and provisions of the Plan and the Vesting Schedule are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.





By clicking “I Accept” in the checkbox below, the Participant is hereby agreeing
to the terms and conditions of this Agreement as of the Date of Grant set forth
above, and that he or she has read the same, including the Vesting Schedule.











